DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical distribution assembly” in claims 1 , 8and 18, “reference amplifier” in claims 2 and 19, “distribution optical element” and “focusing optical element” in claims 6-7, “focusing optical element” in claims 9-10 and “collimating optical element” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15 and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15  recites “wherein the seed laser is one of a fiber laser or a seed laser” which is self-referential. In this clause, one skilled in the art would not know how the second instance of “seed laser” further limits the claim; therefore the clause renders the claim indefinite. 
Claims 2 and 19 recite “a reference optical amplifier configured to generate reference light by amplifying the seed laser light, wherein the optical distribution assembly is configured to distribute the seed infrared laser light to a reference input of the reference optical amplifier” and “a reference optical amplifier configured to generate reference light by amplifying the seed laser light, wherein the optical distribution assembly is configured to distribute the seed infrared laser light to a reference input of the reference optical amplifier”. These limitations do not describe any specific function or structure of the reference optical amplifier to distinguish it from the other optical amplifiers in the system, and the meaning of “reference” is not defined in relation to the other elements of the claims.  Therefore, one skilled in the art would not be able to determine the meaning of “reference optical amplifier” in these claims.
 Clarification and correction of these claims are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montoya et al. (US 2016/0139266, cited in Applicant’s IDS).


With regard to claim 18, Montoya discloses a laser device (e. g. fig. 1) comprising:
A seed laser (master oscillator 140 which contains a semiconductor laser or fiber laser) configured to emit seed laser light
A plurality of optical amplifiers  (amplifier array 160) configured to generate amplified laser light by amplifying the seed laser light 
An optical distribution assembly (seed distributor 150) configured to distribute the seed laser light to an input of each of the optical amplifiers in the plurality (see para. [0060])., each of the optical amplifiers configured to direct its respective amplified laser light to a common target (illuminates scene 50 with transmitted light beam).
With regard to claim 19, there is no functional difference between the optical amplifiers in each branch. Therefore, one of the optical amplifiers functions as a reference optical amplifier configured to generate reference light by amplifying the seed laser light, wherein the optical distribution assembly is configured to distribute the seed infrared laser light to a reference input of the reference optical amplifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montoya et al. (US 2016/0139266)  in view of Longtin (US 6,034,328) (both cited in Applicant’s IDS).

With regard to claim 1, , Montoya discloses an imaging device (e. g. fig. 1) comprising:
A seed laser (master oscillator 140 which contains a semiconductor laser or fiber laser) configured to emit seed laser light which may be infra-red wavelength (para. [0065])
A sensor  configured to image a pattern generated by an infrared exit signal exiting a diffuse medium (scene 50 includes a diffuse medium, detected with single photon detector (120) para. [0024])
A plurality of optical amplifiers  (amplifier array 160) configured to generate amplified laser light by amplifying the seed laser light 
An optical distribution assembly (seed distributor 150) configured to distribute the seed laser light to an input of each of the optical amplifiers in the plurality (see para. [0060])., each of the optical amplifiers configured to direct its respective amplified laser light to a common target (illuminates scene 50 with transmitted light beam). 
Montoya does not disclose that the imaging device images an interference pattern generated by an infrared reference beam interfering with the infrared exit signal exiting the diffuse medium (from the optical amplifiers). However, Longtin in a related field of endeavor of optical measurement teaches apparatus for creating an interference pattern by an infrared reference beam interfering with an infrared exit signal exiting a diffuse medium. Specifically, Longtin teaches (Fig. 1 and 7th col. lines 3-35) an interference pattern generated by a reference laser  beam (30) interfering with an exit signal (22) exiting a diffuse medium (14).  The apparatus of Longtin provides for non-contact measurement of a property at a surface of e. g. a liquid specimen, which is useful in sensing applications (Longtin 2nd col. lines 32-36).  Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to arrange the apparatus of Montoya, to measure an interference pattern with between the exit signal and a reference beam split from the  seed laser beam as taught by Longtin, for the same purpose.
With regard to claim 2, Montoya does not specifically disclose a reference optical amplifier configured to generate infrared reference light for the imaging module. However, there is no functional difference between each of the paths of the distributed light in the apparatus of Montoya: each distributed beam of seed light is amplified by an optical amplifier, to increase the intensity thereby making signal detection more accurate. Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, that the infrared reference light taught by Longtin should also be amplified by an optical amplifier (which has the same structure as other optical amplifiers in Montoya).
With regard to claim 3, Montoya discloses (Fig. 2 and para. [0069]) an optical isolator   (245,   Fig. 2) configured to receive the seed infrared laser light and reduce the optical feedback to the seed laser (240).
With regard to claim 4, Montoya discloses the distributed beams have intensities that are approximately equal (para. [0060]).
With regard to claim 12, Montoya discloses that the electrical drive currents the drive the pluratliy of optical amplifiers are synced (during a phase-lock cycle, para. [0036]).
With regard to claim 13, Montoya discloses that the optical distribution assembly includes a plurality of optical fibers to guide portions of the seed infrared light to the plurality of the optical amplifiers (para. [0061]).
With regard to claim 15, the laser is a seed laser.
Claims 5-6 and 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Montoya and Longtin as applied to claims 1 and 3 above, and further in view of Fermann et al. (US 2009/0201575). 
With regard to claim 5, Montoya discloses that the seed distributor (150) may be a beam splitter, directional couplers, etc.  Neither Montoya nor Longtin specifically discloses a diffractive optical element to distribute the beams. However, in the same field of endeavor, Fermann et al. teach (see Fig. 6B) a parallel fiber amplifier array, in which an input seed beam (502) is distributed to parallel optical amplifiers (multicore fiber 501) via a diffractive phase plate (505). The diffractive phase plate serves the function of splitting the seed beam into a plurality of beams that are input to the optical amplifiers (para. [0086]). One skilled in the art, e. g. an optical engineer, would have found it obvious to choose the diffractive phase plate taught by Fermann as the distributor in the system of Montoya as modified by Longtin, since it fulfills the required function of splitting the seed beam into beams to input to the optical amplifiers.
With regard to claims 6-7 and 9, Montoya discloses that the seed distributor (150) may be a beam splitter, directional couplers, etc.  (see para. [0060]. ) Neither Montoya nor Longtin disclose that the optical system includes a focusing optical element to focus the distributed beams to the inputs of the optical amplifiers. However, in the same field of endeavor, Fermann et al. teach (see Fig. 6B and para. [0086]) a focusing optical element (lens L2, 506)  to focus the distributed beams from a seed laser to inputs of optical amplifiers  (multicore fiber 501). The focusing element is positioned approximately one focal length from the inputs of the optical amplifiers. It would have been obvious to one skilled in the art, e. g. an optical engineer, to configured the focusing optical element taught by Fermann, in the optical system of Montoya as modified by Longtin, for the purpose of coupling the beams from the distributor to the optical amplifiers with minimal losses.
With regard to claim 10, a collimating optical element conifugred to collimate the seed infrared laser light prior to propagating to the optical isolator is not disclosed by Montoya nor Lontin. Fermann discloses collimating optical elements (e. g. lenses L1 & L2 in Fig. 6a & B). It was notoriously well-known in the art to configured a collimating otpical element (e. g. a lens) prior to another optical element, such as an optical isolator, for the purpose of resizing the optical beam and avoiding optical losses .  The Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03. Therefore it would have been obvious to configured a collimating optical element as cliaimed  for the same purpose. 
With regard to claim 11, neither Montoya nor Longtin disclose that the plurality of optical amplifiers is arranged as a two-dimensional array of stacked chips, wherein each of the stacked chips includes a one-dimensional array of the optical amplifiers. However, in the same field of endeavor, Fermann et al. teach (see Fig. 6B) a parallel fiber amplifier array, in which an input seed beam (502) is distributed to parallel optical amplifiers (multicore fiber 501). The optical amplifiers are arranged in a two-dimensional array, wherein each row of amplifiers is a one-dimensional array (e. g. fig. 2, and para. [0063]). The arrangement of Fermann is compact and provides a simple way to control the shape of the output amplified beam [0063]. Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to arrange the amplifiers in the system of Montoya, and as modified by Longtin, in a two-dimensional array for the same purpose. 
Claims 14 and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Montoya and Longtin as applied to claim 1 above, and further in view of Cheng  et al. (US 2006/0253007, cited in Applicant’s IDS ). 
With regard to claim 14,  neither Montoya nor Longtin discloses an ultrasonic emitter configured to deliver an ultrasonic signal to a given voxel of the diffuse medium while the amplified infrared laser light from the optical amplifiers illuminates the given voxel. However, Cheng in the  related field of endeavor of medical sensors  teaches an ultrasonic emitter configured to deliver an ultrasonic signal to a given voxel of the diffuse medium (para. [0098] & [0108]), which is illuminated by a laser. It would have been obvious to one skilled in the art, e. g. an optical engineer, to include the ultrasonic emitter as taught by Cheng et al. for the purpose of obtaining additional diagnostic information related to e. g. location of blood vessels to orient the optical beam and measuring blood flow in a medical sensor [0100-0101].
With regard to claim 16, neither Montoya nor Longtin discloses a frequency converter that down-converts a first wavelength of the seed infrared laser light to a second wavelength of the amplified infrared laser light. However, Cheng in the  related field of endeavor of medical sensors  teaches that a seed optical source provides correlated photons by pulsed laser radiation incident on  a nonlinear crystal causing spontaneous parametric down conversion [0105]. The measurement of pairs of photons at different wavelengths returning from the target (e. g. diffuse medium) allows determination of further information of medical interest, such as value of oxygenation or pH of the target [0111]. Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to provide a frequency converter as taught by Cheng, after the seed infrared laser light source in the apparatus of Montoya as modified by Longtin,  in order to determine these values in medical applications.
Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Montoya as applied to claims 18, and further in view of Fermann et al. (US 2009/0201575). Montoya discloses that the seed distributor (150) may be a beam splitter, directional couplers, etc.  Neither Montoya nor Longtin specifically discloses a diffractive optical element to distribute the beams. However, in the same field of endeavor, Fermann et al. teach (see Fig. 6B) a parallel fiber amplifier array, in which an input seed beam (502) is distributed to parallel optical amplifiers (multicore fiber 501) via a diffractive phase plate (505). The diffractive phase plate serves the function of splitting the seed beam into a plurality of beams that are input to the optical amplifiers (para. [0086]). One skilled in the art, e. g. an optical engineer, would have found it obvious to choose the diffractive phase plate taught by Fermann as the distributor in the system of Montoya as modified by Longtin, since it fulfills the required function of splitting the seed beam into beams to input to the optical amplifiers.


				Allowable Subject Matter
Claims 8 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statements filed on Nov. 19, 2020 and Jan. 20, 2020 (two statements) have been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Verdiell, Park, and Limpert, disclose parallel optical amplifier configurations,  and Jepsen discloses an ultrasonic and optical sensor.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645